     Case: 1:20-cv-00064-GHD-RP Doc #: 54 Filed: 09/09/21 1 of 2 PageID #: 322




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

TAKEI GURMEANI MCFARLAND                                                             PLAINTIFF

v.                                                                      No. 1:20CV064-GHD-RP

LEE CO. ADULT DETENTION CENTER
SALTILLO EMERGENCY 911 HOTLINE
LEE COUNTY SHERIFF’S DEPT.
MISSISSIPPI HIGHWAY PATROL
VERONA POLICE DEPARTMENT
VERONE POLICE CHIEF NUNN
CHIEF OF VERONA POLICE DEPARTMENT
VERONA POLICE OFFICER WASHINGTON #6 (BADGE NUMBER)
SALTILLO EMERGENCY 911 DISPATCH SERVICE
VERONA INVESTIGATOR WILLARD
VERONA POLICE OFFICER LARRY POLK
VERONA POLICE OFFICER #7 (BADGE NUMBER)
VERONA POLICE OFFICER MOODY
EX VERONA POLICE CHIEF JOHNNY PATTERSON
VERONA POLICE OFFICER #8                                                          DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Having considered the file and records in this action, the court finds that the Report and

Recommendation of the United States Magistrate Judge was duly served by mail upon the pro se

plaintiff at his last known address; that more than fourteen days have elapsed since service of the

Report and Recommendation; and that no objection to the Report and Recommendation has been

filed or served by any party. The Magistrate Judge’s Report and Recommendation should

therefore be approved and adopted as the opinion of the court. It is ORDERED:

       1.      That the Report and Recommendation of the United States Magistrate Judge is

hereby APPROVED AND ADOPTED as the opinion of the court.

       2.      That the following defendants be dismissed because the plaintiff intended to name

them only as witnesses: Verona Police Officer Washington (Badge #6), Verona Investigator

Willard, Verona Police Officer Larry Polk, Verona Police Officer with Badge #7, and Verona
     Case: 1:20-cv-00064-GHD-RP Doc #: 54 Filed: 09/09/21 2 of 2 PageID #: 323




Police Officer Moody.

       3.     That the following defendants should be dismissed because they are not proper

defendants in a suit filed under 42 U.S.C. §1983: Lee County Adult Detention Center, Saltillo

Emergency 911 Hotline, Saltillo Emergency 911 Dispatch Service, Lee County Sheriff’s

Department, Mississippi Highway Patrol, and the Verona Police Department.

       4.     The plaintiff’s claims regarding excessive force will go forward as to the

following defendants: Verona Police Chief Nunn, ex-Verona Police Officer Johnny Patterson,

Verona Police Officer with Badge #8, and Mississippi Highway Patrol Officer Bryan Morrow.

       SO ORDERED, this, the 9th day of September, 2021.


                                                           _____________________________
                                                           U.S. DISTRICT JUDGE
